Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3, 6-7, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2012/0089238 A1, hereinafter Kang) in view of Batchelder (US 2010/0166969 A1, hereinafter Batchelder) and Williams (US 2015/0343673 A1, hereinafter Williams).
Regarding Claims 1-3, 6-7, and 11-18, Kang teaches in Figure 2 a bioprinter largely as claimed with pressure controller 25 controlling hollow body non-contact dispensing syringes 11 dispensing fluid to nozzles (that obviously would be chosen from the finite and limited predictable choices of integral or separate from the syringe, with diameters as claimed per [0022], and droplet volume obviously determined to make application workable) having a wall defining a fluid path as claimed, including a temperature controller 27 surrounding the bodies of the syringes, all mounted on a 3-axis XYZ motion system controlled by controller 34.
However, Kang may not use an actuator-based system as claimed.
In analogous art pertaining to 3D printing, Batchelder teaches in Figure 1 that such an actuator-based system is known in the syringe art, and thus it would have been obvious to substitute Batchelder’s dispensing mechanism for Kang as necessary to achieve the predictable result of dispensed material.
However, while the previous combination is silent on using pulsed fluid as claimed, in analogous art pertaining to 3D printing, Williams teaches in [0039] that a known method of droplet delivery is “interrupted continuous flow” via air impingement delivered in a perpendicular direction from the nozzle flow direction, controlled to form  a repeatable, predictable stream of droplets (i.e. pulsed droplet delivery resulting from pulsed fluid blowing droplets away from the nozzle, with the pulsed fluid being delivered from a source of fluid via a fluid passageway in fluid communication with a nozzle’s fluid path).
Therefore, it would have been obvious to use controlled pulsed droplet delivery per Williams as a simple substitute for the bioink delivery of the previous combination.
Specifically regarding Claim 12, while the combination does not speak specifically to the time interval of pulses, it would be clear to a person having ordinary skill in the art that some time interval would have to be chosen. Thus it would have been obvious to use millisecond pulses as finding an optimum or workable range has been held to require only ordinary skill in the art.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, Batchelder, and Williams in view of Forgacs et al. (US 2012/0288938 A1, hereinafter Forgacs).
Regarding Claims 4-5, while the above combination is silent on a temperature-controlled plate having humidity control adjacent, Forgacs teaches uses a temperature-controlled plate in [0078] and Kang generally suggests humidity control in [0080], at least motivating adding Forgacs for enchanced temperature control while locating the humidity control adjacent the plate to further achieve that purpose.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, Batchelder, Williams, and in view of Gelbart (US 2016/0325498 A1, hereinafter Gelbart).
Regarding Claim 9, while the above combination is silent on adding a second control mechanism, Gelbart in [0001] teaches that using a separately-valved and controlled pulsed delivery system broadens usability, and thus it would have been obvious to introduce a second controller to the combination above to increase usability.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743